Name: 2004/23/EC: Commission Decision of 29 December 2003 providing for the initiation of an investigation pursuant to Article 27(2) of Council Regulation (EC) No 2501/2001 with respect to the violation of freedom of association in Belarus
 Type: Decision
 Subject Matter: trade policy;  labour law and labour relations;  trade;  Europe;  international affairs;  rights and freedoms
 Date Published: 2004-01-09

 Avis juridique important|32004D00232004/23/EC: Commission Decision of 29 December 2003 providing for the initiation of an investigation pursuant to Article 27(2) of Council Regulation (EC) No 2501/2001 with respect to the violation of freedom of association in Belarus Official Journal L 005 , 09/01/2004 P. 0090 - 0090Commission Decisionof 29 December 2003providing for the initiation of an investigation pursuant to Article 27(2) of Council Regulation (EC) No 2501/2001 with respect to the violation of freedom of association in Belarus(2004/23/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2501/2001 of 10 December 2001 applying a scheme of generalised tariff preferences for the period from 1 January 2002 to 31 December 2004(1), as last amended by Commission Regulation (EC) No 1686/2003(2), and in particular Article 27(2) thereof,Whereas:(1) The Commission has received information on alleged violations of freedom of association in Belarus. The information was jointly supplied by the International Confederation of Free Trade Unions (ICFTU), the European Trade Union Confederation (ETUC) and the World Confederation of Labour (WCL).(2) Article 26(1)(b) provides for the temporary withdrawal of tariff preferences, in respect of all or of certain products, originating in a beneficiary country for "serious and systematic violation of the freedom of association, the right to collective bargaining or the principle of non-discrimination in respect of employment and occupation, or use of child labour, as defined in the relevant ILO Conventions".(3) The Commission has examined the submitted information pertaining to alleged violations of freedom of association in Belarus. The alleged violations relate to restrictions upon the right of workers and employers to establish organisations of their own choosing without interference by the public authorities, interference by the public authorities in trade union elections, limitation of trade union activities and repression of trade union leaders and activists, as defined in the Freedom of Association and Protection of the Right to Organise Convention No 87 and the Right to Organise and Collective Bargaining Convention No 98 of the International Labour Organisation. The Commission considers that there are sufficient grounds for an investigation.(4) The measures provided for in this Decision are in accordance with the opinion of the Generalised Preferences Committee,HAS DECIDED AS FOLLOWS:Sole ArticleThe Commission shall initiate an investigation into alleged violations of freedom of association in Belarus.Done at Brussels, 29 December 2003.For the CommissionPascal LamyMember of the Commission(1) OJ L 346, 31.12.2001, p. 1.(2) OJ L 240, 26.9.2003, p. 8.